


Exhibit 10.17

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is made as of the date set
forth on the signature page of this Agreement by and between Transaction Systems
Architects, Inc., a Delaware corporation (the “Company”), and the person whose
name appears on the signature page of this Agreement (“Indemnitee”).  The
Company and Indemnitee are referred to collectively in this Agreement as the
“Parties.”

 

Preliminary Statements

 

A.            The Company and Indemnitee recognize the significant increases in
the cost of liability insurance for directors, officers, employees, agents and
fiduciaries.

 

B.            The Company and Indemnitee further recognize the substantial
increase in corporate litigation in general, subjecting directors, officers,
employees, agents and fiduciaries to expensive litigation risks at the same time
as the availability and coverage of liability insurance has been severely
limited.

 

C.            Indemnitee does not regard the current protection available as
adequate under the present circumstances, and Indemnitee and other directors,
officers, employees, agents and fiduciaries of the Company may not be willing to
continue to serve in such capacities without additional protection.

 

D.            The Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company and, in part, in
order to induce Indemnitee to continue to provide services to the Company,
wishes to provide for the indemnification and advancing of expenses to
Indemnitee to the maximum extent permitted by law.

 

E.             In view of the considerations set forth above, the Company
desires that Indemnitee be indemnified by the Company as set forth in this
Agreement.

 

Agreement

 

The Parties, intending to be legally bound, agree as follows:

 

1.             Definitions and Construction of Certain Phrases.

 

1.1           Definitions.

 

“Agreement” has the meaning provided in the introductory paragraph to this
Agreement.

 

“Bylaws” means the Amended and Restated Bylaws of the Company, as amended.

 

--------------------------------------------------------------------------------


 

“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of the Company, as amended.

 

“Claim” has the meaning provided in Section 2.1.

 

“Company” has the meaning provided in the introductory paragraph to this
Agreement.

 

“Disinterested Director” means a member of the Board of Directors of the Company
who is not and was not a party to the particular Claim for which Indemnitee is
seeking indemnification.

 

“Expense Advance” has the meaning provided in Section 2.2.

 

“Expenses” has the meaning provided in Section 2.1

 

“Indemnifiable Event” has the meaning provided in Section 2.1.

 

“Indemnitee” has the meaning provided in the introductory paragraph to this
Agreement.

 

“Independent Legal Counsel” means an attorney or firm of attorneys, selected in
accordance with the provisions of Section 2.2 or Section 2.3, who shall not have
otherwise performed services for the Company or Indemnitee within the last three
years (other than with respect to matters concerning the rights of Indemnitee
under this Agreement, or of other indemnitees under similar indemnity
agreements).

 

“Parties” has the meaning provided in the introductory paragraph to this
Agreement.

 

“Voting Securities” means any securities of the Company that vote generally in
the election of directors.

 

1.2           Construction of Certain Phrases. For the purposes of this
Agreement, the following terms and phrases have the meaning and construction set
forth as follows:

 

“Company”, as defined in Section 1.1, shall also include, in addition to the
resulting corporation, any constituent corporation (including any constituent of
a constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees, agents or fiduciaries, so that if Indemnitee is
or was a director, officer, employee, agent or fiduciary of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.

 

“Change in Control” shall be deemed to have occurred if (a) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), other

 

2

--------------------------------------------------------------------------------


 

than a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or a corporation or other entity owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing more than 20% of the total voting power
represented by the Company’s then outstanding Voting Securities, (b) during any
period of two consecutive years, individuals who at the beginning of such period
constitute the Board of Directors of the Company and any new director whose
election by the Board of Directors or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority thereof, or (c) the stockholders of the
Company approve a merger or consolidation of the Company with any other
corporation other than a merger or consolidation which would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least 80% of the total voting
power represented by the Voting Securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of transactions) all or substantially all of the
Company’s assets.

 

“DGCL” shall mean the General Corporation Law of the State of Delaware and any
successor statute as amended from time to time.

 

“fines” shall include any excise taxes assessed on Indemnitee with respect to an
employee benefit plan.

 

“other enterprises” shall include employee benefit plans.

 

“serving at the request of the Company” shall include any service as a director,
officer, employee, agent or fiduciary of the Company or any subsidiary thereof
or in any position which imposes duties on, or involves services by, such
director, officer, employee, agent or fiduciary with respect to an employee
benefit plan, its participants or its beneficiaries.

 

2.             Indemnification.

 

2.1           Indemnification; Expense Advancement

 

(a)           The Company shall indemnify, and advance Expenses to, Indemnitee
to the fullest extent permitted by law if Indemnitee was or is or becomes a
party to or witness or other participant in, or is threatened to be made a party
to or witness or other participant in, any threatened, pending or completed
action, suit, proceeding or alternative dispute resolution mechanism, or any
hearing, inquiry or investigation (“Proceeding”) that Indemnitee in good faith
believes might lead to the institution of any such Proceeding or alternative
dispute resolution mechanism, whether civil, criminal, administrative,
investigative or other (hereinafter a “Claim”) by reason of (or arising in part
out of) any event or occurrence related to the fact that Indemnitee

 

3

--------------------------------------------------------------------------------


 

is or was a director, officer, employee, agent or fiduciary of the Company, or
any subsidiary of the Company, or is or was serving at the request of the
Company as a director, officer, employee, agent or fiduciary of another
corporation, partnership, joint venture, trust or other enterprise, or by reason
of any action or inaction on the part of Indemnitee while serving in such
capacity (each, an “Indemnifiable Event”) against any and all expenses
(including attorneys’ fees and all other costs (including costs of supercedes
and other appeal bonds), expenses and obligations incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, be a witness in or participate in, any
Proceeding, judgments, fines, penalties and amounts paid in settlement (if such
settlement is approved in advance by the Company, which approval shall not be
unreasonably withheld) of such Claim (collectively, “Expenses”), including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses.

 

(b)           In the event the Indemnifiable Event is a Proceeding by or in the
right of the Company to procure a judgment in its favor, no indemnification for
Expenses shall be made under this Section 2.1 in respect of any Claim as to
which Indemnitee shall have been adjudged by a court in a final determination
from which there is no appeal to be liable to the Company, unless and only to
the extent that any court in which the Proceeding was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification.

 

2.2           Change in Control.  The Company agrees that if there is a Change
in Control of the Company then, with respect to all matters thereafter arising
concerning Indemnitee’s entitlement to indemnifications or the rights of
Indemnitee to payments of Expenses and Expense Advances under this Agreement or
any other agreement or under the Certificate of Incorporation or Bylaws as now
or hereafter in effect, Independent Legal Counsel shall be selected by
Indemnitee and shall make such determination by written opinion to the Company
and Indemnitee.  The Company agrees to pay the reasonable fees of the
Independent Legal Counsel referred to above and to fully indemnify such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.

 

2.3           Mandatory Payment of Expenses.  Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise, including, without limitation, the dismissal of an
action without prejudice, in defense of any Proceeding, or in the defense of any
Claim, issue or matter therein, Indemnitee shall be indemnified against all
Expenses incurred by Indemnitee in connection therewith.

 

3.             Advancement of Expenses; Indemnification Procedures,
Prescriptions and Remedies.

 

3.1           Advancement of Expenses.  The Company shall advance all Expenses
incurred by or on behalf of Indemnitee in connection with any Proceeding,
whether brought by or in the right of the Company or otherwise, in advance of
any determination with respect to entitlement to indemnification hereunder
within 5 business days after receipt by the Company of a written request from
Indemnitee requesting such payment or payments from time to time, whether before

 

4

--------------------------------------------------------------------------------


 

or after final disposition of such Proceeding. Such request shall reasonably
evidence the Expenses so incurred.  Indemnitee hereby undertakes and agrees that
he will reimburse and repay the Company for any Expenses so advanced if, and to
the extent that, it shall ultimately be determined (in a final adjudication by a
court from which there is no further right of appeal) that Indemnitee is not
entitled to be indemnified by the Company against such Expenses.  Advances shall
be made without regard to Indemnitee’s ultimate entitlement to indemnification
under the other provisions of this Agreement.

 

3.2           Notice.  Indemnitee shall[, as a condition precedent to
Indemnitee’s right to be indemnified under this Agreement, give the Company
notice in writing as soon as practicable of any Claim made in writing against
Indemnitee for which indemnification will or could be sought under this
Agreement.  Notice to the Company shall be directed to the Chief Executive
Officer of the Company at the address shown on the signature page of this
Agreement.

 

3.3           Request by Indemnitee.  To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification.  The Secretary or an
Assistant Secretary of the Company shall then promptly advise the members of the
Board in writing that Indemnitee has requested indemnification.  Upon the
Company’s receipt of such request, a determination, if required by applicable
law, with respect to Indemnitee’s entitlement to indemnification, shall
forthwith be made in accordance with Section 145(d) of the DGCL.

 

3.4           Presumptions; Burden of Proof.  The termination of any Claim by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.  In addition, the failure of
persons empowered or selected to make a determination hereunder to have made a
determination as to whether Indemnitee has met the standard of conduct set forth
in subsections (a) or (b) of Section 145 of the DGCL or an actual determination
by such persons that Indemnitee has not met such standard of conduct, prior to
the commencement of legal Proceedings by Indemnitee to secure a judicial
determination that Indemnitee should be indemnified under applicable law, shall
not be a defense to Indemnitee’s claim or create a presumption that Indemnitee
has not met such standard of conduct. Indemnitee shall be presumed to be
entitled to indemnification and Expense advancement under this Agreement and the
burden of proof shall be on the Company to establish that Indemnitee is not so
entitled by clear and convincing evidence.

 

3.5           Failure to Make Timely Determination.  If the person or persons
empowered or selected to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within 60 days after receipt
by the Company of Indemnitee’s request for indemnification, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and Indemnitee shall be entitled to such indemnification, absent (i) a
knowing misstatement by Indemnitee of a material fact, or knowing omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with Indemnitee’s

 

5

--------------------------------------------------------------------------------


 

request for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 60-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person making the
determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating to such determination; provided further, that the
60-day limitation set forth in this Section shall not apply and such period
shall be extended as necessary (i) if within 30 days after receipt by the
Company of Indemnitee’s request for indemnification Indemnitee and the Company
have agreed, and the Board has resolved, to submit such determination to the
stockholders of the Company for their consideration at a meeting of stockholders
to be held within 90 days after such agreement and such determination is made
thereat.

 

3.6           Adverse Determination; Failure to Pay.  If (a) a determination is
made that Indemnitee is not entitled to indemnification under this Agreement,
(b) there has been any failure by the Company to make timely payment or
advancement of any amounts due hereunder, Indemnitee shall be entitled to
commence an action seeking an adjudication in the Court of his entitlement to
such indemnification or advancement of Expenses.  The Company shall not oppose
Indemnitee’s right to seek any such adjudication.

 

3.7           Adverse Determination Not to Affect any Judicial Proceeding.  If a
determination shall have been that Indemnitee is not entitled to indemnification
under this Agreement, any judicial proceeding commenced thereafter shall be
conducted in all respects as a de novo trial on the merits, and Indemnitee shall
not be prejudiced by reason of such initial adverse determination.

 

3.8           Company Bound by Determination Favorable to Indemnitee.  If a
determination shall have been made or deemed to have been made that Indemnitee
is entitled to indemnification, the Company shall be irrevocably bound by such
determination in any judicial proceeding commenced thereafter and shall be
precluded from asserting that such determination has not been made or that the
procedure by which such determination was made is not valid, binding and
enforceable, in each such case absent (a) a knowing misstatement by Indemnitee
of a material fact, or a knowing omission of a material fact necessary to make a
statement by Indemnitee not materially misleading, in connection with
Indemnitee’s request for indemnification or (b) a prohibition of such
indemnification under applicable law.

 

3.9           Company Bound by the Agreement.  The Company shall be precluded
from asserting in any judicial proceeding commenced pursuant to this Agreement
that the procedures and presumptions of this Agreement are not valid, binding
and enforceable and shall stipulate in any such court that the Company is bound
by all the provisions of this Agreement.

 

3.10         Notice to Insurers.  If, at the time of the receipt by the Company
of a notice of a Claim pursuant to Section 3.2, the Company has liability
insurance in effect which may cover such Claim, the Company shall give prompt
notice of the commencement of such Claim to the insurers in accordance with the
procedures set forth in the respective policies.  The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of

 

6

--------------------------------------------------------------------------------


 

Indemnitee, all amounts payable as a result of such action, suit, Proceeding,
inquiry or investigation in accordance with the terms of such policies.

 

3.11         Selection of Counsel.  In the event the Company shall be obligated
hereunder to pay the Expenses of any Claim, the Company shall be entitled to
assume the defense of such Claim with counsel approved by Indemnitee, which
approval shall not be unreasonably withheld, upon the delivery to Indemnitee of
written notice of its election to do so.  Thereafter the Company will not be
liable to Indemnitee under this Agreement for any fees of counsel subsequently
incurred by Indemnitee with respect to the same Claim; provided that,
(a) Indemnitee shall have the right to employ Indemnitee’s counsel in any such
Claim at Indemnitee expense and (b) if (i) the employment of separate counsel by
Indemnitee has been previously authorized by the Company, (ii) Indemnitee shall
have reasonably concluded that there is a conflict of interest between the
Company and Indemnitee in the conduct of any such defense, or (iii) the Company
shall not continue to retain such counsel to defend such Claim, then the fees
and expenses of Indemnitee counsel shall be at the expense of the Company.  The
Company shall have the right to conduct such defense as it sees fit in its sole
discretion, including the right to settle any Claim, against Indemnitee without
the consent of the Indemnitee, provided the Company then agrees that such Claim
will be indemnified under this Agreement.

 

4.             Additional Indemnification Rights; Nonexclusivity.

 

4.1           Scope.  The Company hereby agrees to indemnify, and advance
Expenses to, Indemnitee to the fullest extent permitted by law, notwithstanding
that such indemnification is not specifically authorized by the other provisions
of this Agreement, the Certificate of Incorporation, the Bylaws or by statute. 
In the event of any change after the date of this Agreement in any applicable
law, statute or rule which expands the right of a Delaware corporation to
indemnify a member of its Board of Directors or an officer, employee, agent or
fiduciary, it is the intent of the Parties that Indemnitee shall enjoy by this
Agreement the greater benefits afforded by such change.  In the event of any
change in any applicable law, statute or rule which narrows the right of a
Delaware corporation to indemnify a member of its Board of Directors or an
officer, employee, agent or fiduciary, such change, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the Parties’ rights and obligations
hereunder except as set forth in Section 9.1.

 

4.2           Nonexclusivity.  The indemnification provided by this Agreement
shall be in addition to any rights to which Indemnitee may be entitled under the
Certificate of Incorporation, the Bylaws, any agreement, resolution of the
Board, any vote of stockholders or disinterested directors, the DGCL or
otherwise.  The indemnification provided under this Agreement shall continue as
to Indemnitee for any action Indemnitee took or did not take while serving in an
indemnified capacity even though Indemnitee may have ceased to serve in such
capacity.

 

5.             No Duplication of Payments.  The Company shall not be liable
under this Agreement to make any payment in connection with any Claim made
against Indemnitee to the extent Indemnitee has otherwise actually received
payment (under any insurance policy, Certificate of

 

7

--------------------------------------------------------------------------------


 

Incorporation, Bylaw or otherwise) of the amounts otherwise indemnifiable under
this Agreement.

 

6.             Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Expenses incurred in connection with any Claim, but not, however, for
all of the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion of such Expenses to which Indemnitee is entitled.

 

7.             Mutual Acknowledgement.  Indemnitee understands and acknowledges
that the Company has undertaken or may be required in the future to undertake
with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee.

 

8.             Liability Insurance.  To the extent the Company maintains
liability insurance applicable to directors, officers, employees, agents or
fiduciaries, Indemnitee shall be covered by such policies in such a manner as to
provide Indemnitee the same rights and benefits as are accorded to the most
favorably insured of the Company’s directors, if Indemnitee is a director; or of
the Company’s officers, if Indemnitee is not a director of the Company but is an
officer; or of the Company’s key employees, agents or fiduciaries, if Indemnitee
is not an officer or director but is a key employee, agent or fiduciary.

 

9.             Exceptions.  Any other provision in this Agreement to the
contrary notwithstanding, the Company shall not be obligated pursuant to the
terms of this Agreement:

 

9.1           Claims Initiated by Indemnitee.  To indemnify or advance Expenses
to Indemnitee with respect to Claims initiated or brought voluntarily by
Indemnitee except (a) claims brought by way of defense, including without
limitation, by way of counterclaim, crossclaim, impleader, or third party claim,
(b) with respect to actions or Proceedings brought to establish or enforce a
right to indemnification or advancement of Expenses under this Agreement or any
other agreement or insurance policy or under the Certificate of Incorporation or
Bylaws now or hereafter in effect, (c) in specific cases if the Board of
Directors has approved the initiation or bringing of such Claim, or (d) as
otherwise required under Section 145 of the DGCL, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
advance expense payment or insurance recovery, as the case may be;

 

9.2           Litigation Brought with Lack of Good Faith.  To indemnify
Indemnitee for any Expenses incurred by Indemnitee with respect to any
Proceeding instituted by Indemnitee to enforce or interpret this Agreement, if a
court of competent jurisdiction in a final determination from which there is no
appeal determines that each of the material assertions made by Indemnitee in
such Proceeding was not made in good faith or was frivolous; or

 

9.3           Claims Under Section 16(b).  To indemnify Indemnitee for amounts
paid to the Company as profits arising from the purchase and sale by Indemnitee
of securities in violation of Section 16(b) of the Securities Exchange Act of
1934, as amended, or any similar successor

 

8

--------------------------------------------------------------------------------


 

statute; provided, Indemnitee shall be advanced Expenses in connection with any
Proceeding involving such Claim (i) in which the Company reasonably determines
that a violation of Section 16(b) did not occur, or (ii) brought on behalf of
the Company by a qualified shareholder if the Company declines to institute a
Proceeding within 60 days after a demand therefor.

 

10.          Period of Limitations.  No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company against
Indemnitee, Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

 

11.          Miscellaneous.

 

11.1         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

 

11.2         Binding Effect; Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the Parties and
their respective successors, assigns, including any direct or indirect successor
by purchase, merger, consolidation or otherwise to all or substantially all of
the business and/or assets of the Company, spouses, heirs, and personal and
legal representatives.  The Company shall, as a condition to closing, require
and cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all, substantially all, or a substantial part, of
the business and/or assets of the Company, by written agreement in form and
substance satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.  This Agreement
shall continue in effect with respect to Claims relating to Indemnifiable Events
regardless of whether Indemnitee continues to serve as a director, officer,
employee, agent or fiduciary of the Company or of any other enterprise at the
Company’s request.

 

11.3         Attorneys’ Fees.  In the event that any action is instituted by
Indemnitee under this Agreement or under any liability insurance policies
maintained by the Company to enforce or interpret any of the terms hereof or
thereof, Indemnitee shall be paid all Expenses incurred by Indemnitee with
respect to such action, regardless of whether Indemnitee is ultimately
successful in such action, and shall be advanced such Expenses with respect to
such action, unless, as a part of such action, a court of competent jurisdiction
over such action in a final determination from which there is no appeal
determines that each of the material assertions made by Indemnitee as a basis
for such action was not made in good faith or was frivolous.  In the event of an
action instituted by or in the name of the Company under this Agreement to
enforce or interpret any of the terms of this Agreement, Indemnitee shall be
paid all Expenses incurred by Indemnitee in defense of such action (including
costs and expenses incurred with respect to Indemnitee counterclaims and
cross-claims made in such action), and shall be advanced Expenses with respect
to such action, unless, as a part of such action, a court having jurisdiction
over such

 

9

--------------------------------------------------------------------------------


 

action in a final determination from which there is no appeal determines that
each of Indemnitee’s material defenses to such action was made in bad faith or
was frivolous.

 

11.4         Notice.  All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given (a) five days after deposit with the U.S. Postal
Service or other applicable postal service, if delivered by first class mail,
postage prepaid, (b) upon delivery, if delivered by hand, (c) one business day
after the business day of deposit with Federal Express or similar overnight
courier, freight prepaid, or (d) one day after the business day of delivery by
facsimile transmission, if delivered by facsimile transmission, with copy by
first class mail, postage prepaid, and shall be addressed if to Indemnitee, at
the Indemnitee address as set forth beneath Indemnitee’s signature to this
Agreement and if to the Company at the Company’s address shown on the signature
page of this Agreement (attention: Secretary) or at such other address as such
Party may designate by ten days’ advance written notice to the other Party.

 

11.5         Consent to Jurisdiction.  The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or Proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the Court of
Chancery of the State of Delaware in and for New Castle County, which shall be
the exclusive and only proper forum for adjudicating such a claim.

 

11.6         Severability.  The provisions of this Agreement shall be severable
in the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law. 
Furthermore, to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of this Agreement containing any
provision held to be invalid, void or otherwise unenforceable, that is not
itself invalid, void or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or
unenforceable.

 

11.7         Choice of Law.  This Agreement shall be governed by and its
provisions construed and enforced in accordance with the laws of the State of
Delaware, as applied to contracts between Delaware residents, entered into and
to be performed entirely within the State of Delaware, without regard to the
conflict of laws principles thereof.

 

11.8         Subrogation.  In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

 

11.9         Amendment and Termination.  No amendment, modification, termination
or cancellation of this Agreement shall be effective unless it is in writing
signed by both Parties.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a

 

10

--------------------------------------------------------------------------------


 

waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.

 

11.10.      Integration and Entire Agreement.  This Agreement sets forth the
entire understanding between the Parties and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the Parties, except for related or
applicable provisions that may be in the Certificate of Incorporation, Bylaws,
or resolutions of the Board of Directors of the Company, which shall apply in
full to the extent more favorable to Indemnitee than comparable terms and
provisions contained herein.

 

11.11       No Construction as Employment Agreement.  Nothing contained in this
Agreement shall be construed as giving Indemnitee any right to be retained or
employed by the Company or any of its subsidiaries.

 

The Parties have executed and delivered this Agreement as of the 1st day of
August, 2003.

 

 

TRANSACTION SYSTEMS ARCHITECTS, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

AGREED TO AND ACCEPTED BY:

 

 

 

 

 

Signature:

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------
